Citation Nr: 9927879	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-29 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected postoperative residuals of a thoracotomy, status 
post resection of a pseudo-aneurysm, currently evaluated as 
20 percent disabling.  

2.  Entitlement to service connection for claimed disability 
manifested by a heart valve replacement.  



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971 and from July 1974 to November 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  

The Board notes that, in July 1996, the RO issued a rating 
decision denying increased ratings for the veteran's service-
connected residuals of a thoracotomy, status post resection 
of a pseudo-aneurysm and his mild left arm weakness.  The 
veteran submitted a timely Notice of Disagreement with 
respect to this decision in November 1996; however, the RO 
failed to issue a Statement of the Case at this time.  

Subsequently, in July 1997, the RO issued another rating 
decision which denied increased ratings for the veteran's 
service-connected residuals of a thoracotomy, status post 
resection of a pseudo-aneurysm and mild left arm weakness.  
The veteran submitted yet another timely Notice of 
Disagreement; however, only with respect to the issue of an 
increased evaluation for the residuals of the thoracotomy.  
In August 1987, the RO issued a Statement of the Case as to 
this issue, and in September 1997, the veteran perfected his 
appeal.  

At a hearing conducted at the RO in December 1997, the 
veteran discussed the symptomatology referable to both the 
service-connected residuals of the thoracotomy and his mild 
left arm weakness.  As a result, in February 1998, the 
Hearing Officer issued a Supplemental Statement of the Case 
addressing both issues (among others) and advising the 
veteran that if this Supplemental Statement of the Case 
contained issues not included in his prior substantive 
appeal, a response was required within 60 days to perfect an 
appeal of the new issue.  Consequently, as the veteran failed 
to respond to the February 1998 Supplemental Statement of the 
Case, the issue of an increased (compensable) rating for the 
service-connected left arm weakness is not before the Board 
for appellate review.  

The Board notes that the veteran has also asserted that the 
RO's decision dated in August 1998 which denied service 
connection for a heart valve replacement was clearly and 
unmistakably erroneous.  As this matter has not been 
developed for the purpose of appellate review, it cannot be 
considered by the Board at this time and is referred back to 
the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran has current disability referable to a heart valve 
replacement due to disease or injury which was incurred in or 
aggravated by service.  




CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for a disability manifested by a 
heart valve replacement.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1998).  

(The issue of an increased rating for the service-connected 
residuals of a thoracotomy are discussed in the Remand 
portion of this document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (Court) 
has further defined a well-grounded claim as a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that he suffers from a disability 
relative to a heart valve replacement which is due to disease 
or injury which was incurred in or aggravated by service.  

A careful review of the veteran's service medical records 
shows that, in September 1974, the veteran underwent open 
heart surgery for laceration wounds to the chest.  During a 
medical assessment conducted in September 1975, in 
preparation for the veteran's separation from service, it was 
noted that details of the thoracotomy were sketchy and 
imprecise and that the veteran had been evaluated by several 
physicians with no abnormalities found.  According to the 
progress notes, x-ray studies performed in March 1975 were 
within normal limits.  In addition, an electrocardiogram 
performed in conjunction with the present medical assessment 
was also found to be without abnormalities.  The veteran was 
further noted to be asymptomatic with a normal physical 
examination.  In addition, no evidence of myocardial or 
valvular dysfunction was detected.  

After his discharge from service, the veteran underwent a 
resection of a traumatic pseudoaneurysm of the thoracic aorta 
in June 1988.  This procedure was performed after a routine 
chest x-ray study revealed a soft tissue density adjacent to 
the arch of the aorta on the left side.  

In support of his claim, the veteran submitted numerous 
records which made reference to a history of heart valve 
replacement and included diagnoses to that effect.  Most 
notably, however, at VA examinations conducted in February 
1990 and March 1997, the veteran reported a history of 
surgery for heart valve repair secondary to the stab wounds 
incurred in service.  

The Board recognizes the veteran's recitation of a history of 
heart valve replacement at examinations where a diagnosis 
referable to such condition was rendered; however, based on 
the evidence submitted, there is no indication that the 
examining physicians incorporated the veteran's recitation of 
his history into a medical conclusion regarding his diagnosis 
of a history heart valve replacement.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  The Board notes that "[e]vidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' 
satisfying the Grottveit requirement."  Id.  

The Board is also cognizant of the veteran's opinion that he 
suffers from a disability relative to a heart valve 
replacement attributable to service.  However, the veteran, 
as a lay person, is not qualified to proffer medical opinions 
or diagnoses.  Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In the absence of medical evidence to support his assertions 
that he has current disability due to disease or injury which 
was incurred in or aggravated by service, the Board must 
conclude that the veteran has failed to meet his initial 
burden of producing evidence of a well-grounded claim of 
service connection for a disability manifested by a heart 
valve replacement.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he suffers from a 
disability related to a heart valve replacement due to 
disease or injury which was incurred in or aggravated by 
service.  



ORDER

Service connection for a disability manifested by a heart 
valve replacement is denied, as a well-grounded claim has not 
been presented.  



REMAND

The veteran alleges that his service-connected postoperative 
residuals of a thoracotomy, status post resection of a 
pseudo-aneurysm, are more severe than the current rating 
indicates.  

The veteran was most recently afforded a VA examination in 
order to determine the current severity of the service-
connected disability relative to the postoperative 
thoracotomy in May 1997; however, it was specifically noted 
that the veteran's previous medical records were not 
available for review.  

The Board notes that the veteran's claims for increased 
rating are well grounded in that they are not inherently 
implausible.  38 U.S.C.A. § 5107(a) (West 1991).  VA 
therefore has a duty to assist him in developing the facts 
pertinent to his claims.  See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  Consequently, the veteran should be afforded a 
contemporary VA examination in order to determine the current 
severity of the service-connected postoperative residuals of 
a thoracotomy, status post resection of a pseudo-aneurysm, 
which takes into account the veteran's previous medical 
history.  

Furthermore, the criteria for evaluating disabilities such as 
the veteran's were changed, effective on January 12, 1998.  
"[W]here the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant generally applies."  White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Although the RO 
considered the new regulations in evaluating the veteran's 
service-connected postoperative residuals of a thoracotomy, 
status post resection of a pseudo-aneurysm, it did not 
consider which version was more favorable to the veteran.  As 
such, a remand is warranted.  

Finally, in a rating decision dated in August 1998, the RO, 
among other things, determined that no new and material 
evidence had been submitted for purposes of reopening a claim 
of service connection for a nervous condition to include 
post-traumatic stress disorder, and denied entitlement to 
nonservice-connected pension.  A subsequent statement from 
the veteran's accredited local representative dated in August 
1998 appears to establish dissatisfaction with the above 
determinations.  Furthermore, in the Informal Hearing 
Presentation dated in July 1999, the veteran's representative 
continues to assert that it appears to be the veteran's 
intention to disagree with the RO's decision relative to 
these issues and urges that the statement from the local 
representative be accepted as a timely Notice of Disagreement 
as to these issues.  As a Statement of the Case has not been 
issued with respect to the above determinations, the Board 
finds that finality has not been shown to have attached with 
regard to the issues of whether new and material evidence had 
been submitted for purposes of reopening a claim of service 
connection for a nervous condition to include post-traumatic 
stress disorder and entitlement to nonservice-connected 
pension.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran so that he can 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
postoperative residuals of a thoracotomy, 
status post resection of a pseudo-
aneurysm, since May 1997.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be afforded a VA 
examination to evaluate the current 
severity of the service-connected 
postoperative residuals of a thoracotomy, 
status post resection of a pseudo-
aneurysm, in light of the regulatory 
changes.  All indicated testing should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review.  The examiner should report 
findings in terms consistent with both 
the previous and the new rating criteria.  
A complete rationale for all opinions 
expressed should be provided.  

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  That review 
should include evaluating the severity of 
the veteran's service-connected 
postoperative residuals of a thoracotomy, 
status post resection of a pseudo-
aneurysm, under both the old criteria and 
the new.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L.WILKINS
	Member, Board of Veterans' Appeals







